Exhibit 10.17

MASSEY EXECUTIVE

DEFERRED COMPENSATION PROGRAM

(Amended and Restated Effective as of January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    THE PLAN   

1.01.

   Name    2

1.02.

   Purpose    2

1.03.

   Plan Administration    2 ARTICLE II    DEFINITIONS   

2.01.

   Definitions    3 ARTICLE III    PARTICIPATION   

3.01.

   Participation    5 ARTICLE IV    MAINTENANCE OF ACCOUNTS   

4.01.

   Accounts    6

4.02.

   Contribution Adjustments    6

4.03.

   Earnings Adjustments    6

4.04.

   Distribution Adjustments    6

4.05.

   Forfeiture Adjustments    6

4.06.

   Vesting    6 ARTICLE V    INVESTMENT OPTIONS   

5.01.

   Investment OptionsAccounts    6

5.02.

   Election of Investment Options    6

5.03.

   Method of Crediting Earnings Adjustments    7 ARTICLE VI    ACCOUNT
DISTRIBUTIONS AFTER TERMINATION OF SERVICE   

6.01.

   Account Distributions After Termination of Service    7

 

i



--------------------------------------------------------------------------------

ARTICLE VII    OTHER DISTRIBUTION EVENTS   

7.01.

   Change of Control    9

7.02.

   Unforeseeable Emergency    9

7.03.

   Withdrawals of Non-409A Funds    10

7.04.

   Withdrawals of 409A Funds    10 ARTICLE VIII    MISCELLANEOUS PROVISIONS   

8.01.

   Participant Rights in the Unfunded Plan    10

8.02.

   Non-Assignability    10

8.03.

   Termination or Amendment of Plan    11

8.04.

   Continuation of Employment    11

8.05.

   Responsibility for Legal Effect    11

8.06.

   Withholding    11

8.07.

   Other Compensation Plans    11

8.08.

   Plan Binding on Successors    11

8.09.

   Singular, Plural; Gender    11

8.10.

   Controlling Law    12

8.11.

   Electronic Administration    12

8.12.

   Nonqualified Deferred Compensation Plan Omnibus Provision    12 ARTICLE IX   
ADOPTION    EXHIBIT I    14

 

ii



--------------------------------------------------------------------------------

MASSEY EXECUTIVE

DEFERRED COMPENSATION PROGRAM

(Amended and Restated Effective as of January 1, 2009)

THIS INSTRUMENT amends and restates the Massey Executive Deferred Compensation
Program as previously amended and restated effective as of January 1, 2009.

WITNESSETH:

WHEREAS, Fluor Corporation heretofore maintained three separate deferred
compensation programs for its key employees, this Plan which covered deferrals
of incentive compensation, the Fluor Corporation and Subsidiaries Executive
Deferred Salary Program (the “Deferred Salary Program”) which covered the
deferral of salary and other related amounts and the Fluor Excess Benefit Plan
(“Excess Benefit Plan”) which provided deferrals to compensate for benefits
which would otherwise be lost to highly compensated employees as a result of the
contribution and benefit limitations imposed by ERISA; and

WHEREAS, Fluor Corporation, effective as of May 1, 1995, combined all of the
three foregoing unfunded deferred compensation programs for its key employees
into a single program by (a) combining the Deferred Salary Program (including,
without limitation, the excess 401(k) accounts previously maintained as a part
of this program) with and into this Plan thereby merging all the accounts
previously maintained under that Deferred Salary Program with and into this Plan
and (b) by transferring the key employee accruals previously maintained under
the Excess Benefit Plan from the Excess Benefit Plan into this Plan; and

WHEREAS, Fluor Corporation amended and restated the terms and conditions of the
Plan as the Fluor Executive Deferred Compensation Program (formerly known as the
Fluor Corporation and Subsidiaries Executive Deferred Compensation Program)
effective as of May 1, 1997; and

WHEREAS, Massey Energy Company (formerly Fluor Corporation) amended and restated
the terms and conditions of the Plan as the Massey Executive Deferred
Compensation Program (formerly known as Fluor Executive Deferred Compensation
Program) effective as of November 30, 2000; and

WHEREAS, Massey Energy Company amended the terms and conditions of the Plan as
it relates to one or more Eligible Employees pursuant to their Employment
Agreement(s) effective as of January 1, 2005; and

WHEREAS, at the effective date of the January 1, 2005 amendment and restatement
of the Plan, the only accounts being maintained under the Plan are those
provided for in one or more Employment Agreements; and

WHEREAS, Massey Energy Company now desires to amend and restate the Plan again
in order to provide for compliance with final regulations under Code
Section 409A effective January 1, 2009, to the extent applicable to accounts
under the Plan;

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company hereby declares that the current terms and
conditions of the Massey Executive Deferred Compensation Program as amended and
restated effective January 1, 2009 are as follows:

ARTICLE I

THE PLAN

 

1.01. NAME. This Plan shall be known as the “Massey Executive Deferred
Compensation Program”.

 

1.02. PURPOSE. This Plan is amended and restated for the purpose of providing
Eligible Employees with a means to satisfy future financial needs and to provide
for the deferral of compensation for such employees. The Company intends that
the Plan constitute an unfunded “top hat” plan maintained for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees under applicable provisions of ERISA.

 

1.03. PLAN ADMINISTRATION. The Plan shall be administered by the Committee in
accordance with the following:

(a) The Committee, on behalf of a Participant and his Beneficiary, shall enforce
the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:

(i) To determine all questions relating to the eligibility to participate;

(ii) To construe and interpret the terms and provisions of the Plan;

(iii) To compute and certify to the amount and kind of benefits payable to a
Participant or his Beneficiary;

(iv) To maintain all records that may be necessary for the administration of the
Plan;

(v) To provide for the disclosure of all information and the filing or provision
of all reports and statements to a Participant, his Beneficiary or governmental
agencies as the Committee may determine or as shall be required by law;

(vi) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan, including procedures for claims
made by Participants or beneficiaries under the Plan, as are not inconsistent
with the terms hereof; and

(vii) To appoint a plan administrator or any other agent, and to delegate to
such person such powers and duties in connection with the administration of the
Plan as the Committee may from time to time prescribe. If no plan administrator
is appointed or serving, the Company shall be the plan administrator.

 

- 2 -



--------------------------------------------------------------------------------

(b) The Committee shall have full discretion to make factual determinations as
may be necessary and to construe and interpret the terms and provisions of this
Plan, which interpretation or construction shall be final and binding on all
parties, including but not limited to the Company and a Participant or any
Beneficiary. The Committee shall administer such terms and provisions in a
uniform manner and in full accordance with any and all laws applicable to the
Plan.

(c) To enable the Committee to perform its functions, the Company shall supply
full and timely information to the Committee on all Plan matters relating to any
Participant, their death or other cause of termination, and such other pertinent
facts as the Committee may require.

ARTICLE II

DEFINITIONS

 

2.01. DEFINITIONS.

Accrual Accounts - shall mean a Participant’s Cash Retention Bonus Account,
Retention Stock Account, SAR Account, Shadow Stock Vesting Account, and Other
Account(s), if any.

Affiliate - means (i) any entity that is a member of a controlled group of
corporations as defined in Code Section 1563(a), determined without regard to
Code Section 1563(a)(4) and 1563(e)(3)(c), of which the Company is a member
according to Code Section 414(b); (ii) an unincorporated trade or business that
is under common control with the Company as determined according to Code
Section 414(c); (iii) a member of an affiliated service group of which the
Company is a member according to Code Section 414(m); or (iv) any entity
required to be aggregated with the Company according to Section 414(o).

Beneficiary - shall mean the person, persons, entity, entities or the estate of
a Participant, who is designated by the Participant on a form provided by the
Company to receive benefits on account of the Participant’s death, or in the
absence of any designation, the personal representative of the Participant’s
estate.

Board - shall mean the Board of Directors of Massey Energy Company.

Cash Retention Bonus Account - shall mean a Participant’s account maintained
under the Plan to reflect allocations under the Plan of retention cash awards
pursuant to the Participant’s Employment Agreement. This account may be divided
into subdivisions to reflect annual or other periodic entitlements and/or
vesting therein pursuant to the Participant’s Employment Agreement as determined
from time to time by the Committee.

Change of Control - “Change of Control” of the Company shall be deemed to have
occurred if, (i) a third person, including a “group” as defined in
1.409A-3(i)(5)(v)B of the Treasury Regulations, acquires (or has acquired during
the 12 month period ending on the date of the most recent acquisition by such
third person or group) shares of the Company having 30% or more of the total
voting power of the stock of the Company; or (ii) as the result of any cash
tender or exchange offer, merger or other

 

- 3 -



--------------------------------------------------------------------------------

business combination or any combination of the foregoing transactions (a
“Transaction”), the persons who were directors of the Company before the
Transaction are replaced during and 12 month period as directors of the Company
or any successor to the Company by directors whose appointment or election is
not endorsed by a majority of the directors of the Company before the
Transaction.

Code - shall mean the Internal Revenue Code of 1986, as amended, and, to the
extent not inconsistent therewith, regulations and other guidance issued
thereunder.

Committee - shall mean the Compensation Committee of the Company.

Company - shall mean Massey Energy Company.

Effective Date - shall mean May 1, 1995 (the original effective date of the
Plan). The effective date of this amendment and restatement of the Plan is
January 1, 2009.

Eligible Employee - shall mean any employee of the Company or its subsidiaries
who has been specifically designated as eligible for participation in the Plan
by the Committee and until the earlier of such time as such person ceases to be
an employee of the Company and its Affiliates or such time as the Committee
decides he should no longer actively participate in the Plan.

Employment Agreement - an Employment Agreement entered into by and between
Massey Energy Company or one of its Affiliates and an Eligible Employee which
expressly provides for contributions to the Plan.

ERISA - shall mean the Employee Retirement Income Security Act of 1974, as
amended.

409A Funds - shall mean that part of any Accrual Account balance considered to
be deferred compensation and covered by the rules of Code Section 409A.

Investment Options - shall mean the investment options shown on Exhibit I.

Non-409A Funds - shall mean that part of any Accrual Account balance not
considered to be deferred compensation covered by the rules of Code Section 409A
including the part of any Accrual Account as of December 31, 2004, the right to
which is earned and vested as of such date, plus any future contributions to
such accounts, the right to which was earned and vested as of such date, to the
extent such contributions are actually made, and applicable earnings (less
losses) on such amounts.

Normal Retirement Age - shall mean 65 years of age.

Other Account(s) - shall mean a Participant’s account(s) maintained under the
Plan to reflect allocations under the Plan of amounts other than retention cash
awards, retention stock awards, stock appreciation rights and shadow stock units
pursuant to the Participant’s Employment Agreement. This account may be divided
into subdivisions to reflect annual or other periodic entitlements and/or
vesting in amounts therein pursuant to the Participant’s Employment Agreement as
determined from time to time by the Committee.

 

- 4 -



--------------------------------------------------------------------------------

Participant - an Eligible Employee for whom one or more Accrual Accounts are
maintained under the Plan.

Plan - shall mean the Massey Executive Deferred Compensation Program the terms
of which are set forth herein.

Plan Year - shall mean the calendar year.

Profit Sharing Plan - shall mean the Coal Company Salary Deferral and Profit
Sharing Plan of A. T. Massey Coal Company, Inc.

Retention Stock Account - shall mean a Participant’s account maintained under
the Plan to reflect allocations under the Plan of retention stock awards
pursuant to the Participant’s Employment Agreement. This account may be divided
into subdivisions to reflect annual or other periodic entitlements and/or
vesting therein pursuant to the Participant’s Employment Agreement as determined
from time to time by the Committee.

SAR Account - shall mean a Participant’s account maintained under the Plan to
reflect allocations under the Plan of stock appreciation rights pursuant to the
Participant’s Employment Agreement. This account may be divided into
subdivisions to reflect annual or other periodic entitlements and/or vesting
therein pursuant to the Participant’s Employment Agreement as determined from
time to time by the Committee. In addition, the 2005 SAR account described in
Plan Section 6.01(h) shall be maintained and accounted for separately from the
balance of the SAR Account or any other subdivision thereof maintained for the
Participant in question.

Shadow Stock Vesting Account - shall mean a Participant’s account maintained
under the Plan to reflect allocations under the Plan of shadow stock units
pursuant to the Participant’s Employment Agreement. This account may be divided
into subdivisions to reflect annual or other periodic entitlements and/or
vesting therein pursuant to the Participant’s Employment Agreement as determined
from time to time by the Committee.

Termination of Service - shall mean, with respect to a Participant, the
cessation of the Participant’s employment with the Company and its Affiliates on
account of death, disability, severance or any other reason. Cessation of
employment shall be interpreted consistent with the rules for a “separation from
service” for purposes of Code Section 409A, and the Company and each Affiliate
shall be treated as a single employer.

ARTICLE III

PARTICIPATION

 

3.01. PARTICIPATION. Only Eligible Employees may become Participants in the
Plan. An Eligible Employee shall become a Participant when one or more Accrual
Accounts are maintained under the Plan pursuant to his Employment Agreement. A
Participant shall continue to participate and be entitled to defer amounts under
the Plan until such date as the Committee may declare he is no longer a
Participant entitled to defer amounts under the Plan or until the date that he
is no longer an Eligible Employee, provided, however, that deferrals under the
Plan shall cease only to the extent permissible under Code Section 409A.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE IV

MAINTENANCE OF ACCOUNTS

 

4.01. ACCOUNTS. The Company shall maintain one or more Accrual Accounts and
subdivisions therefore to reflect the deferred amounts due to each Participant
under the Plan, adjusted as provided for herein. The Company shall maintain
adequate records to determine the portions of each Accrual Account and
subdivision thereof which are 409A Funds and Non-409A Funds.

 

4.02. CONTRIBUTION ADJUSTMENTS. Each Accrual Account of a Participant shall be
added to as provided in the Participant’s Employment Agreement.

 

4.03. EARNINGS ADJUSTMENTS. Each Accrual Account of a Participant shall be
adjusted monthly (or at such intervals as the Committee provides, but not less
frequently than quarterly) to reflect any gains and/or losses thereon (the
“Earnings Adjustment”) in accordance with the provisions of Article V hereof.

 

4.04. DISTRIBUTION ADJUSTMENTS. Each Accrual Account of a Participant shall be
reduced to reflect any distributions from the Plan to the Participant or his
Beneficiary.

 

4.05. FORFEITURE ADJUSTMENTS. Each Accrual Account of a Participant shall be
reduced to reflect any forfeiture therefrom as provided in the Participant’s
Employment Agreement. Forfeitures shall occur as provided in the Participant’s
Employment Agreement or in the Plan. Forfeitures shall revert to the Company.

 

4.06. VESTING. A Participant shall only be entitled to that portion of his
Accrual Accounts which are vested. Vesting shall occur as provided in the
Participant’s Employment Agreement or in the Plan.

ARTICLE V

INVESTMENT OPTIONS

 

5.01. INVESTMENT OPTIONS. The Company has selected the Investment Options
described in Exhibit I any of which may be changed, modified or deleted, or
additional investment options may be added, from time to time by the Committee.

 

5.02. ELECTION OF INVESTMENT OPTIONS.

(a) A Participant shall allocate his Accrual Accounts among the Investment
Options. Such Investment Options will be used as a measure of the investment
performance of his Accrual Accounts. A Participant may specify that all or any
10% multiple (or such other multiple or a specified dollar amount as the
Committee may permit) of his Accrual Accounts be deemed to be invested in one or
more of the Investment Options.

(b) A Participant may reallocate the Investment Options for his Accrual Accounts
once every six months (or more frequently as the Committee may permit) in 10%
multiples (or such other multiple or a specified dollar amount as the Committee
may permit). Unless the Committee provides for more frequent account valuations
and adjustments, any reallocation will be

 

- 6 -



--------------------------------------------------------------------------------

effective as of the first day of the month (or such more frequent period as the
Committee may provide) following the month (or other provided period) in which
an appropriately completed form is received by the Committee. Until a
Participant delivers a new Investment Option form to the Committee (or its
delegate), his prior Investment Options shall control. If a Participant fails to
select an Investment Option for his Accrual Accounts, he shall be deemed to have
elected the Default Investment Option as provided in Exhibit I.

 

5.03. METHOD OF CREDITING EARNINGS ADJUSTMENTS. Earnings Adjustments will be
credited to each Participant’s Accrual Accounts as follows: As of the last day
of each month (or such more frequent period as the Committee may provide) in
which any amount remains credited to the Accrual Accounts of the Participants,
each portion of such accounts deemed invested in a particular Investment Option
shall either be credited or debited with an amount equal to that determined by
multiplying the balance of such portion of such account as of the last day of
the preceding month (or such more frequent period as the Committee may provide)
by the return rate for that month (or other provided period) for the applicable
Investment Option. As to the applicable amount distributed, the Company shall
make crediting or debiting adjustments to each Participant’s Accrual Accounts on
the last day of the month (or such more frequent period as the Committee may
provide) of the date of distribution.

A Participant shall be entitled to payment of an amount equal to the vested
amount in each of his Accrual Accounts in accordance with the applicable
provisions of the Plan.

ARTICLE VI

ACCOUNT DISTRIBUTIONS AFTER TERMINATION OF SERVICE

 

6.01. ACCOUNT DISTRIBUTIONS AFTER TERMINATION OF SERVICE. Distribution of a
Participant’s vested Accrual Accounts shall be made as follows.

(a) Except as expressly provided elsewhere in the Plan, no distributions from
the Plan to a Participant shall be made until the Participant’s Termination of
Service.

(b) In the event of the death of a Participant prior to or after commencement of
any payments hereunder, payments of the Participant’s remaining entitlement
under the Plan shall be made to his Beneficiary. Any payment election for
payment in installments shall continue to be effective.

(c) All distributions from the Plan shall be made in a lump sum in cash except
to the extent a Participant, with the consent of the Committee, has elected a
specified installment payment period for any 409A Funds. Any such election of a
specified installment payment period for any 409A Funds must be filed prior to
the calendar year in which begins the service period with respect to which the
Company contribution to which such 409A Funds are attributable relates or, if
later, any election deadline permitted under Code Section 409A for such 409A
Funds which the Committee permits to be utilized in the administration of the
Plan (including without limitation the deadline of six months prior to the end
of the performance period for a bonus or incentive pay which is which is
performance-based compensation and is based on services performed over a period
of at least twelve months (within the meaning of Code
Section 409A(a)(4)(B)(iii)). Any such payment date election may not be

 

- 7 -



--------------------------------------------------------------------------------

modified or revoked by the Participant after the latest time for making the
election. If any distributions from the Plan are to be paid in installments,
they shall be paid in a specified number (not to exceed twenty) of annual
installments. If any distributions from the Plan are to be paid in installments,
they shall continue to be subject to Earnings Adjustments pursuant to Article V
hereof.

(d) The lump sum payment and the first installment payment, if any, shall be
paid in January of the calendar year following the calendar year of a
Participant’s Termination of Service, provided, however, that (i) if the
Participant’s Termination of Service occurs on December 31 and the Participant
is then a “covered employee” (as defined for purposes of Code
Section 162(m)(3)), the payment of that portion of any account balance which
vests in the calendar year in which his Termination of Service occurs shall be
made, or commence to be made, to the Participant on or as soon as
administratively practicable following March 20 of the calendar year following
the calendar year of the Participant’s Termination of Service and (ii) no
payment of 409A Funds shall be made, or commence to be made, earlier than the
earliest time of payment permitted under Code Section 409A in accordance with
Section 6.01(g).

(e) To the extent a Participant’s entitlement is paid in installments, the
second installment payment shall be paid during January of the calendar year
following the calendar year in which the first installment was paid and all
remaining installments will be paid annually in the month of January without
regard to any delay to the first installment payment that may occur in
accordance with Sections 6.01(d) and (g).

(f) If Plan Earnings Adjustments are not determined on a daily valuation basis,
unless otherwise determined by the Committee, any lump sum or installment
payment shall be made in an initial payment and a true-up payment by paying 90%
of the previous month end (or other time of valuation hereunder) balance at the
designated payment date and then making a second payment truing up the payment
which shall include both the remaining 10% plus an Earnings Adjustment for the
month (or partial portion of the month if paid earlier than the end of the
month) of the initial 90% payment, which second payment shall be made during the
month following the month of the initial payment. The Committee may change the
90% and 10% figures in order to anticipate substantial fluctuations in Earnings
Adjustments.

(g) If at any time when the Company has any stock publicly traded on an
established securities market or otherwise, a Participant who is a “specified
employee” (as defined in regulations promulgated under Section 409A of the Code)
is entitled to benefits under this Plan upon a “separation from service” then to
the extent necessary to comply with the “specified employee” rule of Code
Section 409A, no payments may be made hereunder before the date which is six
months after the Participant’s separation from service or, if earlier, his date
of death. All such amounts which would have otherwise been required to be paid
to the Participant during such six months, or if earlier, the Participant’s
death, shall be paid in one lump sum payment as soon as administratively
practicable after the date which is six months after the Participant’s
separation from service or, if earlier, the Participant’s death. This provision
is intended to comply with the “specified employee” rule of Code Section 409A
and shall be interpreted accordingly.

(h) Notwithstanding the foregoing, the SAR Account balance of Don L. Blankenship
attributable to those Stock Appreciation Rights (“SARs”) awarded to him under
the Massey Energy Company 1997 Stock Appreciation Rights Plan as provided in
that certain Amendment No. 1 dated February 22, 2005 to the Amended and Restated
Employment Agreement entered into as of November 1, 2001, as amended and
restated on July 16, 2002, by and between the Company, A.T. Massey Coal Company,
Inc. and said Blankenship shall be paid in a lump sum on the first anniversary
of Blankenship’s separation from service with the Company and its affiliates for
purposes of Code Section 409A or death (whichever occurs first). The value
transferred to the Plan on exercise of the aforementioned SARs shall be
separately accounted for through the maintenance of a separate subdivision of
the SAR Account under the Plan called the “2005 SAR Account.”

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE VII

OTHER DISTRIBUTION EVENTS

 

7.01. CHANGE OF CONTROL. Notwithstanding any other Section hereof, if a
Participant’s employment with the Company and its Affiliates terminates for any
reason other than death, within the two-year period beginning on the date that a
Change of Control of the Company occurs, then the Company shall pay to the
Participant within the first fifteen days of the month following such
termination a lump sum distribution in cash of all of his Accrual Accounts. If
the Participant dies after termination of employment but before payment of any
amount under this Section, then such amount shall be paid to the Beneficiary
within the first fifteen days of the month following the Participant’s death.
Notwithstanding the foregoing, in the case of any 409A Funds, payment thereof
shall not be made earlier than the earliest time of payment permitted under Code
Section 409A as described in Plan Section 6.01(g). In addition, notwithstanding
the foregoing, this Section shall not apply to any Non-409A Funds to which this
distribution right was not available on October 3, 2004. Finally,
notwithstanding the foregoing, this Section shall not apply to the 2005 SAR
Account described in Plan Section 6.01(h).

 

7.02. UNFORESEEABLE EMERGENCY.

(a) With the consent of the Committee, a distribution of a portion of a
Participant’s vested Accrual Accounts because of an Unforeseeable Emergency will
be permitted only to the extent required by the Participant to satisfy the
emergency need plus, in the case of a withdrawal of 409A Funds if approved by
the Committee, amounts necessary to pay taxes reasonably anticipated as a result
of the distribution. Whether an Unforeseeable Emergency has occurred will be
determined solely by the Committee. Distributions in the event of an
Unforeseeable Emergency may be made by and with the approval of the Committee
upon written request by the Participant.

(b) An “Unforeseeable Emergency” is defined as a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Section
(b)(1), (b)(2) and (d)(1)(B)), a loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the cost of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for funeral
expenses of a spouse, beneficiary or dependent may also constitute an
Unforeseeable Emergency. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any event, any
distribution under this Section shall not exceed the amount required by the
Participant to resolve the hardship after (i) reimbursement or compensation
through insurance or otherwise or (ii) obtaining liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause a
severe financial hardship.

(c) Notwithstanding the foregoing, this Section shall not apply to any Non-409A
Funds to which this withdrawal right was not available on October 3, 2004, and
to the extent the definition of “Unforeseeable Emergency” set forth above would
result in a material modification within the meaning of Code Section 409A with
respect to the Non-409A Funds, the definition of “Unforeseeable Emergency” in
effect under the Plan on December 31, 2004 shall apply in lieu of the above
definition.

 

- 9 -



--------------------------------------------------------------------------------

7.03. WITHDRAWALS OF NON-409A FUNDS. With the consent of the Committee, a
Participant may elect by filing with the Company a form specified by the
Committee, to receive an amount equal to ninety percent of his Non-409A Funds at
any time prior to his Termination of Service. If the Participant makes an
election described in this Section 7.03 the balance of the Participant’s
Non-409A Funds not distributed to the Participant shall be forfeited to the
Company; the amount to which he is entitled under this Section 7.03 shall be
distributed to the Participant in a single lump sum as soon as administratively
practical following such election. Notwithstanding the foregoing, this Section
shall not apply to any Non-409A Funds to which this withdrawal right was not
available on October 3, 2004.

 

7.04. WITHDRAWALS OF 409A FUNDS. With the consent of the Committee prior to a
Participant’s making a payment date election, the Participant may elect a
specified payment date for any vested 409A Funds in his Other Account(s). Any
such election of a specified payment date must be filed prior to the calendar
year in which begins the service period with respect to which the Company
contribution to which such 409A Funds are attributable relates or, if later, any
election deadline permitted under Code Section 409A for such 409A Funds which
the Committee permits to be utilized in the administration of the Plan
(including without limitation the deadline of six months prior to the end of the
performance period for a bonus or incentive pay which is performance-based
compensation and is based on services performed over a period of at least twelve
months (within the meaning of Code Section 409A(a)(4)(B)(iii)). Any such payment
date election may not be modified or revoked by the Participant after the latest
time for making the election. In the event of the Participant’s Termination of
Service prior to the specified payment date, the payment date election shall be
automatically revoked and the payment of the Participant’s Plan benefit shall be
made as provided in Article VI. Any payment pursuant to this Section shall be
made in a lump sum in cash

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

8.01. PARTICIPANT RIGHTS IN THE UNFUNDED PLAN. Any liability of the Company to
any Participant with respect to any benefit shall be based solely upon the
contractual obligations created by the Plan; no such obligation shall be deemed
to be secured by any pledge or any encumbrance on any property of the Company.
The Company’s obligations under this agreement shall be an unfunded and
unsecured promise to pay. No Participant or his designated beneficiaries shall
have any rights under the Plan other than those of a creditor of the Company.
Assets segregated or identified by the Company for the purpose of paying
benefits pursuant to the Plan remain general corporate assets subject to the
claims of the Company’s creditors.

 

8.02.

NON-ASSIGNABILITY. Neither a Participant nor his Beneficiary shall have any
power or right to transfer, assign, anticipate, hypothecate or otherwise
encumber any part or all of the amounts payable hereunder, which are expressly
declared to be unassignable and non-transferable. Any such attempted assignment
or transfer shall be void and the Company shall thereupon

 

- 10 -



--------------------------------------------------------------------------------

 

have no further liability to such Participant or such Beneficiary hereunder. No
amount payable hereunder shall, prior to actual payment thereof, be subject to
seizure by any creditor of any Participant or Beneficiary for the payment of
debt, judgment or other obligation, by a proceeding at law or in equity, nor
transferable by operation of law in the event of the bankruptcy, insolvency or
death of the Participant, his designated Beneficiary or any other beneficiary
hereunder.

 

8.03. TERMINATION OR AMENDMENT OF PLAN. The Company retains the right, at any
time and in its sole discretion, to amend or terminate the Plan, in whole or in
part. Any amendment of the Plan shall be approved by the Board, shall be in
writing, and shall be communicated to the Participants. Notwithstanding the
above, the Committee shall have the authority to change the requirements of
eligibility or to modify the Investment Options hereunder. Except as provided in
Section 8.12, no amendment of the Plan shall materially impair or curtail the
Company’s contractual obligations arising from elections previously made or for
benefits accrued prior to such amendment. Notwithstanding any other provision
herein to the contrary other than prohibitions on impermissible distributions of
409A Funds under Code Section 409A, in the event of Plan termination, payment of
Accrual Accounts shall occur not later than the last business day of the month
following the month in which the termination is made effective.

 

8.04. CONTINUATION OF EMPLOYMENT. This Plan shall not be deemed to constitute a
contract of employment between the Company and any Participant. Nothing in the
Plan or in any instrument executed pursuant to the Plan will confer upon any
Participant any right to continue in the employ of the Company or any subsidiary
or affect the right of the Company or any subsidiary to terminate the employment
of any Participant at any time with or without cause.

 

8.05. RESPONSIBILITY FOR LEGAL EFFECT. Neither the Committee nor the Company
makes any representations or warranties, express or implied, or assumes any
responsibility concerning the legal, tax or other implications or effects of the
Plan.

 

8.06. WITHHOLDING. Except as prohibited by Code Section 409A for 409A Funds, the
Company shall withhold from or offset against any payment or accrual made under
the Plan any taxes the Company determines it is required to withhold by
applicable federal, state or local laws.

 

8.07. OTHER COMPENSATION PLANS. The adoption of the Plan shall not affect any
other incentive or other compensation plans in effect for the Company or any
subsidiary, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for employees of the Company or any
subsidiary.

 

8.08. PLAN BINDING ON SUCCESSORS. The Plan shall be binding upon the successors
and assigns of the Company.

 

8.09. SINGULAR, PLURAL; GENDER. Wherever appropriate in the Plan, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender.

 

- 11 -



--------------------------------------------------------------------------------

8.10. CONTROLLING LAW. The Plan shall be governed by and construed in accordance
with the internal law, without regard to conflict of law principles, of the
Commonwealth of Virginia to the extent not pre-empted by the laws of the United
States of America.

 

8.11. ELECTRONIC ADMINISTRATION. Notwithstanding anything to the contrary in the
Plan, the Committee may provide from time to time that Participant elections,
and any other aspect of Plan administration may be made by telephonic or other
electronic means rather than in paper form.

 

8.12. NONQUALIFIED DEFERRED COMPENSATION PLAN OMNIBUS PROVISION.

It is intended that any compensation, benefits or other remuneration which is
provided pursuant to or in connection with the Plan which is considered to be
nonqualified deferred compensation subject to Code Section 409A shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Code Section 409A to avoid the unfavorable
tax consequences provided therein for non-compliance. The Committee is
authorized to amend the Plan or any election under the Plan as may be determined
by it to be necessary or appropriate to evidence or further evidence required
compliance with Code Section 409A.

It is specifically intended that all elections, consents and modifications
thereto under the Plan will comply with the requirements of Code Section 409A
(including any transition or grandfather rules thereunder). The Committee is
authorized to adopt rules or regulations deemed necessary or appropriate in
connection therewith to anticipate and/or comply the requirements of Code
Section 409A (including any transition or grandfather rules thereunder).

It is also intended that if any compensation, benefits or other remuneration
which is provided pursuant to or in connection with the Plan is considered to be
nonqualified deferred compensation subject to Code Section 409A but for being
earned and vested as of December 31, 2004 (i.e., Non-409A Funds), then no
material modification of the Plan after October 3, 2004 shall apply to such Plan
benefits which are earned and vested as of December 31, 2004 unless such
modification expressly so provides and then complies with Code Section 409A.

ARTICLE IX

ADOPTION

The Company has adopted this restatement of the Plan pursuant to action taken by
the Board.

[Signature on following page.]

 

- 12 -



--------------------------------------------------------------------------------

As evidence of its adoption of this restatement of the Plan, Massey Energy
Company has caused this document to be signed by its undersigned officer, this
23 day of December, 2008, effective January 1, 2009.

 

MASSEY ENERGY COMPANY

/s/ John M. Poma

Its Vice President - Human Resources

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT I

PLAN INVESTMENT OPTIONS

(Effective as of July 30, 2008)

Effective July 30, 2008, the following Investment Funds (with the description of
investment objectives and strategy being as of March 31, 2008, but subject to
change by the fund managers as permitted by the applicable fund governing
documents) are available under the Plan:

 

  •  

INVESCO Stable Value Trust is managed by INVESCO Institutional (N.A.), Inc. This
fund seeks the preservation of principal and interest income reasonably obtained
under prevailing market conditions and rates, consistent with seeking to
maintain required liquidity.

 

  •  

Oppenheimer Strategic Income Fund is managed by Oppenheimer Funds. This fund
seeks high current income by investing mainly in debt securities. The fund
invests mainly in debt securities of issuers in three market sectors: foreign
governments and companies, J.S. government securities and lower-rated high yield
securities of U.S. and foreign companies (commonly called “junk bonds”). The
fund can invest 100% of its assets in any one sector at any time.

This fund replaces the INVESCO Core Fixed Income Trust effective July 30, 2008;
and all Plan balances held in, and all contribution investment directions
allocating funds to, the INVESCO Core Fixed Income Trust otherwise in effect on
July 30, 2008 shall automatically be converted to investment directions
allocating funds to the Oppenheimer Strategic Income Fund.

 

  •  

American Balanced Fund is managed by The American Funds Group. This fund seeks
capital preservation, current income, and long-term growth of capital and
income. This fund normally invests in a broad range of securities including
stocks and bonds. The Fund may also invest in securities issued and guaranteed
by the U.S. government.

 

  •  

American Fundamental Investors is managed by The American Funds Group. This fund
seeks long-term growth of capital and income and invests primarily in common
stocks or securities convertible into common stocks and may invest up to 80% of
its assets in securities of issuers domiciled outside the U.S. and not included
in the S&P 500 Composite market instruments.

 

  •  

Vanguard 500 Index Fund is managed by The Vanguard Group, Inc. This fund seeks
to match the performance of a benchmark index that measures the investment
return of large-capitalization stocks. This fund employs a passive management
strategy designed to track the performance of the S&P 500 Index, which is
dominated by the stocks of large U.S. companies.

 

  •  

AIM Constellation Fund is managed by AIM Investors, Inc. This fund seeks growth
of capital. This fund invests primarily in common stocks of companies the
portfolio managers believe are likely to benefit from new or innovative
products, services or processes as well as those that have experienced
above-average, long-term growth in earnings and have excellent prospects for
future growth. The fund will invest without regard to market capitalization and
may also invest up to 20% of its total assets in foreign securities.

 

- 14 -



--------------------------------------------------------------------------------

  •  

Allianz OpCap Renaissance Fund is managed by Allianz Global Investors
Distributors, LLC. This fund seeks long-term capital growth and current income.
This fund primarily invests in common stocks of companies with below-average
valuations whose business fundamentals are expected to improve. The fund may
invest in foreign securities.

 

  •  

Thornburg International Value Fund is managed by Thornburg Investment
Management, Inc. The fund seeks long-term capital appreciation by investing
primarily in foreign securities or depository receipts of foreign equity and
debt securities. The fund may invest in companies of any size, but invests
primarily in the large and middle range of public company market
capitalizations. The fund may also invest in developing markets.

This Investment Fund was added as an available Investment Fund under the Plan
effective July 30, 2008.

Effective July 30, 2008, the following fund ceased to be an available Investment
Funds under the Plan:

 

  •  

INVESCO Core Fixed Income Trust is managed by INVESCO Institutional (N.A.), Inc.
This fund seeks current income, with a secondary objective of capital
appreciation. Under normal market conditions, this fund will primarily invest in
investment grade fixed income securities of varying maturities, coupon rates,
issuer classes, yield characteristics, and other characteristics; however, this
fund also may invest in money market instruments or other securities.

 

- 15 -